ġ                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS


BRIAN DEBLASIO,


Plaintiff,


v.                                                                   No. 17-0773-DRH


JOHN R. BALDWIN,
et al.,



Defendants.
                               MEMORANDUM and ORDER


HERNDON, District Judge:

       Now before the Court is DeBlasio’s motion for relief from judgment or Order

(Doc. 72). Specifically, DeBlasio moves the Court, pursuant to Fed. R. Civ. P.

60(b)(3), to reconsider the Court’s February 23, 2018 Memorandum and Order

adopting a Report and Recommendation (“the Report”) and denying his motion for

preliminary injunction (Doc. 57). 1 DeBlasio maintains that Dr. Ahmed committed

perjury in his November 2, 2017 affidavit regarding DeBlasio’s need for an

abdominal CT scan, thus, relief from that decision is warranted.                      Defendants



1 In the motion for preliminary injunction, DeBlasio sought access to a medical specialist,
specifically a gastroenterologist, in order to properly diagnose his alleged ongoing and worsening
health conditions.
                                           Page 1 of 4
oppose the motion (Doc. 76). Based on the following, the Court denies the motion.

      Rule 60(b) contains a more exacting standard than Rule 59(e), although it

permits relief from a judgment, order or proceeding, for a number of reasons

including mistake or “any other reason justifying relief.” Fed. R. Civ. P. 60(b).

Specifically, Rule 60(b)(3) provides for relief when: “fraud (whether previously

called intrinsic or extrinsic), misrepresentation, or misconduct by an opposing

party…” In order to obtain a preliminary injunction under legal error is not an

appropriate ground for relief under Rule 60(b). Gleash v. Yuswak, 308 F.3d 758,

761 (7th Cir. 2002) (“A contention that the judge erred with respect to the materials

in the record is not within Rule 60(b)’s scope, else it would be impossible to enforce

time limits for appeal.”). Relief under Rule 60(b) is an extraordinary remedy and is

only granted in exceptional circumstances. United States v. 8136 S. Dobson St.,

Chicago Ill., 125 F.3d 1076, 1082 (7th Cir. 1997).

      Here, DeBlasio maintains that, on July 2, 2018, after Dr. Ahmed examined

him again, Dr. Ahmed stated: “DeBlasio, its all about the money, money these

people don’t want to spend … this is something that should have been ordered a

couple of years ago.” and then wrote a “Medical Special Services Referral and

Report” for a “CT abdominal” scan for “Chronic LT. Flank Abdominal Pain.” (Doc.

72, p. 3).    DeBlasio contends that this statement reveals that Dr. Ahmed

committed fraud/perjury in his November 2, 2017 affidavit because Dr. Ahmed

attested in that affidavit that DeBlasio received and continues to receive adequate

medical treatment regarding his chronic abdominal pain.           Further, DeBlasio
                                 Page 2 of 4
maintains that on August 29, 2018, Dr. Ahmed wrote a “Medical Special Service

Referral and Report” for “Gallbladder ultrasound,” which further supports his

argument regarding fraud/perjury by Dr. Ahmend. Defendants counter that Dr.

Ahmed made no false statements to the Court regarding DeBalsio’s CT scan; that

Dr. Ahmed recommended that DeBalsio receive a colonoscopy (which was

performed) and that DeBlasio continues to be monitored and his care discussed.

Thus, defendants argue that DeBalsio does not allege new or worsening conditions

that would warrant the Court to reconsider its ruling.                The Court agrees with

defendants.

        After    reviewing     DeBlasio’s      motion,     the    Court     finds    exceptional

circumstances do not exist in this case to warrant the extraordinary remedy

DeBlasio seeks. There is no evidence that Dr. Ahmed provided a false affidavit to

the Court regarding DeBalsio’s CT scan. Previously, Dr. Ahmed referred DeBlasio

for a colonoscopy which was performed and revealed that his colon was normal

and there was no cancer or large polyps present. Moreover, Dr. Ahmed’s later

recommendations for Collegial Review regarding CT scan and gallbladder

ultrasound (which were not approved by Dr. Ahmed’s colleagues) do not

demonstrate fraud. 2       The record in its current state contains no evidence of

irreparable harm and shows that DeBalsio’s medical care continues to be

monitored. Lastly, the Court denies at this time DeBlasio’s simple/mere request to


2 The record reveals that the alternative treatment plan was to change DeBlasio’s medications to
see if this would provide relief.
                                          Page 3 of 4
add Dr. Ahmed as a defendant in this action. The Court finds that further briefing

on this issue is needed.

                                   Conclusion

      Accordingly, the Court DENIES DeBlasio’s motion for relief from a judgment

or Order (Doc. 72).
                                                           Judge Herndon
      IT IS SO ORDERED.
                                                           2018.10.18
                                                           11:13:44 -05'00'
                                                  United States District Judge




                                   Page 4 of 4
